Woods, C. J.
It is claimed that the court erred in rescinding an order remanding the cause to the Bartholomew Circuit Court for trial, and in overruling the motion for a new trial.
If there was any error in rescinding the order remanding the cause to the court in which it originated, it should have been, but was not, made a cause in the motion for a new trial. Such is the rule in reference to the granting or refusing of a *343-change of venue. Bane v. Ward, 77 Ind. 153. A.nd the same practice is applicable to orders for the remanding of a cause to the court whence the change was taken. Besides, the bill -of exceptions on this subject docs not show the order for the remanding- of the canse, nor when and for what reasons it was ■made; and without these the correctness of the vacating order -can not be considered.
It is claimed that there was error in the assessment of ■damages, but the question arises upon conflicting evidence, .-and is not available on appeal.
Judgment affirmed.